Citation Nr: 0520536	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus (HNP) of L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for spinal stenosis L4-5, status post partial 
discectomy and decompression procedure, residual left 
radiculopathy L5-S1 nerve (hereinafter "spinal stenosis").

3.  Entitlement to an initial compensable rating for superior 
endplate fracture of C6 with secondary C5-6 syndesmophyte 
formation, bilateral uncinate spurs at C3-4 (hereinafter "C6 
fracture").


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for HNP 
of L5-S1.  In the same decision, the RO granted service 
connection for spinal stenosis L4-5, status post partial 
discectomy and decompression procedure, residual left 
radiculopathy L5-S1 nerve, with a 10 percent rating effective 
February 2003, and superior endplate fracture of C6 with 
secondary C5-6 syndesmophyte formation, bilateral uncinate 
spurs at C3-4, with a noncompensable rating effective 
February 2003.

The Board notes in a March 2004 rating decision, the RO 
assigned a temporary total evaluation for spinal stenosis 
from February 14, 2003 to April 30, 2003.  The 10 percent 
rating was assigned from May 1, 2003.

The veteran is appealing the original assignment of a 10 
percent rating following an award of service connection for 
spinal stenosis and a noncompensable rating for C6 fracture.  
As such, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  HNP of L5-S1 is not the result of injuries sustained to 
the neck and back in service during a 1969 automobile 
accident.

3.  Spinal stenosis has been productive of no more than 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  

4.  C6 fracture has not been productive of: slight limitation 
of motion of the cervical spine; residuals of a fractured 
vertebra without cord involvement; favorable anklyosis of the 
cervical spine; forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; the combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of height.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.   HNP of L5-S1 was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for spinal stenosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5285-5295, 
8520 (2003); 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243, 
8520 (2004).  

4.  The criteria for an initial compensable evaluation for C6 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5285, 5287, 5290 (2003); 38 C.F.R. § 4.71, Diagnostic 
Code 5235 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed a substantially 
complete application in February 2003.  He clearly identified 
the benefits sought, i.e. service connection for low back and 
neck conditions.  Thereafter, in March 2003 the RO provided 
the veteran with notice of the VCAA, prior to the initial 
denial of the veteran's claim of entitlement to service 
connection for HNP of L5-S1 in September 2003.  Therefore, 
the timing requirements of the notice as set forth in 
Pelegrini have been met and to decide the appeal would not be 
prejudicial to the claimant.

With regard to the increased rating claims, pursuant to 
VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a newly raised claim.  The 
September 2003 rating decision granted service connection for 
spinal stenosis and C6 fracture.  The veteran took issue with 
the initial evaluations assigned in his October 2003 notice 
of disagreement (NOD).  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
a March 2004 SOC, which contained the pertinent criteria for 
establishing increased ratings, the new issues.  Moreover, an 
additional VCAA letter was sent to the veteran in March 2004, 
which informed the veteran of the evidence and information 
necessary to warrant increased ratings for spinal stenosis 
and C6 fracture.  As such, the Board finds that the duty to 
assist and notice provisions of the VCAA has been satisfied. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the March 2003 and March 2004 letters, the RO apprised the 
veteran of what evidence would substantiate the claims for 
benefits and further allocated the responsibility for 
obtaining such evidence.  The RO informed the veteran that it 
would make reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims for benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  The VCAA letters 
notified the veteran that VA was required to make reasonable 
efforts to obtain relevant governmental and private records 
that the veteran adequately identified to VA and authorized 
VA to obtain.  The veteran was further informed that 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In this regard, 
the RO has informed him in the September 2003 rating decision 
and the March 2004 SOC of the reasons for the denial of his 
application for service connection for HNP of L5-S1and higher 
initial evaluations for spinal stenosis and C6 fracture.  In 
so doing, the RO informed him of the evidence that was needed 
substantiate his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has also has been satisfied 
in this case because the RO offered him assistance in 
obtaining any evidence he notified VA about and private 
medical records and VA examination reports were associated 
with the claims folder.  In sum, the record indicates that VA 
has done everything reasonably possible to assist the 
claimant.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  In order to establish 
direct service connection for a disorder, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt, 
which exists because of an approximate balance of positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The veteran contends he is entitled to service connection for 
HNP of L5-S1.  Specifically, he asserts that the disorder was 
incurred during an in-service automobile accident.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim, 
and the appeal as to this issue must be denied.

In this matter, service medical records include an April 1967 
pre-induction examination report which reflects that the 
veteran reported a history of a back injury in an automobile 
accident prior to service in 1962.  Because of this history, 
an orthopedic consultation was conducted in April 1967 which 
included review of x-rays provided by the veteran as well as 
service department x-rays.  The pre-service injury concerned 
the thoracic spine in the area of T4-5 and not the L5-S1 
region of the lumbar spine where disability is currently 
shown and for which service connection is sought.  The 
conclusion of the orthopedist on the consultation report was 
that the physical examination of the spine and back was 
essentially normal and that the veteran's history was 
consistent with dorsal paraspinal muscle sprain which was not 
considered disqualifying for service.  Because the pre-
service injury concerned another part of the spine and 
because examination of the back at the time of induction was 
normal, the Board concludes that no disorder of the lumbar 
spine was noted at entrance to service and that the 
presumption of soundness attaches in this case with regard to 
the lumbar spine.

Moreover, there is no evidence in this case that meets even 
the first part of the formidable evidentiary burden required 
to rebut the presumption of sound condition of the lumbar 
spine at entrance to service.  VAOPGCPREC 3-2003.  That is, 
there is no clear and unmistakable evidence showing that a 
disease or injury of the lumbar spine existed prior to 
service.  Where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands--that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). 

With regard to service connection on a direct basis, service 
medical records show that, in 1969, the veteran was involved 
in an additional automobile accident in which he sustained 
injuries to his neck and back.  There was no evidence of a 
HNP of L5-S1.  On the separation examination report, dated in 
October 1969, there were no complaints of low back pain, and 
clinical evaluation of the spine was normal.

Thus, there was no evidence of HNP of L5-S1 or a chronic low 
back disorder during the veteran's active military service, 
no evidence sufficient to identify the disease entity of HNP 
of L5-S1, or sufficient observation to establish chronicity 
at the time.  38 C.F.R. § 3.303.  Therefore, in order for 
service connection to be established for HNP of L5-S1 there 
must be continuity of symptomatology and medical evidence 
that relates current HNP of L5-S1 to that symptomatology.  

In this regard, the Board notes that, after service, the 
veteran first complained of low back and extremity pain in 
2002, some 32 years after his discharge from service.  
Private medical records from Kearney Orthopedic and Fracture 
Clinic show the veteran underwent a L4-5 left hemilaminectomy 
with left L5 nerve decompression and right laminoplasty and a 
L5-S1 left hemilaminectomy with discectomy and right 
laminoplasty in January 2003.  X-rays dated in November 2002, 
show a herniated fifth lumbar disc.  Computerized tomography 
(CT) dated the same day showed narrow facet joints.  An April 
2003 letter from Dr. SGB indicated that the HNP of L5-S1 was 
"not likely to be related to the [in-service] automobile 
accident."

The Board notes that upon VA examination in May 2003, the 
examiner's diagnosis was spinal stenosis L4-5, HNP of L5-S1, 
status post partial discectomy an decompression procedure, 
and residual left radiculopathy left L5-S1 nerve (sciatica), 
and he rendered an opinion that these disorders of the low 
back were at least as likely as not related to the service 
automobile accident.  However, upon further review of the 
claims folder in August 2003, the examiner clarified that he 
did not believe that HNP of L5-S1 was at least likely as not 
related to the in-service accident, and he indicated that the 
words "[HNP] L5-S1" should have been excluded from the 
statement of his opinion in May 2003 and spinal stenosis L4-5 
included.

With regard to the 32 year evidentiary gap in this case 
between active service and the earliest medical evidence of 
HNP of L5-S1, the Board notes that, in addition to the April 
2003 opinion of Dr. SGB and the August 2003 VA examiner's 
opinion which constitute affirmative evidence against the 
claim for service connection, the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that HNP of L5-S1 is the result 
of injuries sustained to the neck and back in service which 
in turn resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing back 
complaints between the period of active duty and the evidence 
showing HNP of L5-S1 in 2002 is itself evidence which tends 
to show that HNP of L5-S1 did not have its onset in service 
or for many years thereafter and is not the result of 
injuries sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the Board has considered the absence of any 
evidence of a HNP of L5-S1 for approximately 32 years after 
service, as well as the negative opinions of Dr. SGB and the 
VA examiner, and the Board concludes that the preponderance 
of the evidence in this case is against the claim for service 
connection for HNP of L5-S1. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In so concluding the Board notes, that 
there is no evidence to the contrary in this case; that is, 
there is no medical evidence which shows that current HNP of 
L5-S1 is the result of injuries to the neck and back in 
service.  

In this regard, the veteran's own lay statements that it is 
his belief that the injuries to his back and neck in service 
resulted in HNP of L5-S1 is not competent evidence because 
lay evidence is not competent as to diagnoses or other 
medical matters including relationships between one disease 
and another or between an injury and a disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the 
Board can assign such lay evidence no probative value in 
determining whether HNP of L5-S1 is the result of back and 
neck injuries sustained in service.  

Thus, the Board finds that HNP of L5-S1, first shown by 
medical evidence dated in approximately 2002, is not the 
result of injuries sustained in service in 1969, and the 
Board concludes that HNP of L5-S1 was not incurred in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

II.  Increased Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent disabling for his spinal stenosis and 
a compensable rating for his C6 fracture.   Specifically, he 
has asserted that his symptomatology, to include pain, 
discomfort, back spasms, and limited motion, warrants higher 
evaluations.  Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied as to both.

The record reflects that service connection for spinal 
stenosis and C6 fracture was granted in a September 2003 
rating decision.  Service connection was granted, based in 
pertinent part, on the veteran's service medical records, 
which revealed the veteran injured his back and neck in an 
automobile accident.  The decision was also based on the 
findings of the May 2003 and August 2003 VA examination 
reports that spinal stenosis and C6 fracture were related to 
the in-service automobile accident.

A 10 percent rating was assigned for spinal stenosis from 
February 2003.  A noncompensable evaluation was assigned for 
C6 fracture from February 2003.  The veteran disagreed with 
the initial evaluations and initiated the instant appeal.  In 
a March 2004 rating decision, a temporary evaluation of 100 
percent for spinal stenosis was assigned from February 14, 
2003, to April 30, 2003, based on surgical or other treatment 
necessitating convalescence.  38 C.F.R. § 4.30.  The 10 
percent rating was restored as of May 1, 2003.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.
A.  Spinal Stenosis

The veteran's spinal stenosis is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, diagnostic code 
5293, and 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Diagnostic Code 8520 provides for a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve. 38 C.F.R. 
§ 4.124a.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  Id.  

During the appeal period in this case, the rating criteria 
for evaluating disabilities of the spine were amended, 
effective from September 26, 2003. See 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003).  Prior to September 26, 2003, 
under diagnostic code 5293, a 10 percent rating was assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  38 C.F.R. § 4.71a 
(2003).  A 20 percent rating was assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  Id    

From September 26, 2003, intervertebral disc syndrome is 
rated under diagnostic code 5243.  While the diagnostic code 
numbers have changed, the criteria for 10 percent and 20 
percent ratings have not.  38 C.F.R. § 4.71a (2004).  
However, diagnostic code 5243 now allows the rating 
specialist to evaluate intervertebral disc syndrome under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in the SOC 
issued in March 2004, the RO informed the veteran of the 
former and revised criteria for rating intervertebral disc 
syndrome and considered his claim for an increased evaluation 
pursuant to those criteria. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the revised 
criteria, which has been found to be more favorable, the 
veteran's spinal stenosis more closely approximates the 
criteria for a 10 percent rating.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

In this regard, private medical records from Kearney 
Orthopedic and Fracture Clinic indicate the veteran underwent 
a L4-5 left hemilaminectomy with left L5 nerve decompression 
and right laminoplasty and a L5-S1 left hemilaminectomy with 
discectomy and right laminoplasty in January 2003.  In an 
April 2003 letter, Dr. SGB indicated the veteran's spinal 
stenosis was the main reason for the aforementioned surgery.  

Prior to the surgery, the veteran complained of back pain and 
radiating leg pain.  In November 2002, there was mild 
limitation of forward flexion.  There was no spinal 
tenderness.  Straight leg raising was negative bilaterally.  
Four days post-operatively, the veteran indicated that 
radiating left leg pain was "getting better each day."  A 
February 2003 entry revealed leg pain rated as a 4/10, when 
it was an 8 or 9 prior to surgery.  Back pain was found not 
to be an issue.  In April 2003, the veteran reported that his 
leg pain was about 60 to 70 percent better since his surgery.  
There was some back pain with sitting.

Upon VA examination in May 2003, the veteran complained of 
intermittent pain in his low back with radiation down the 
left posterior buttock, posterior thigh, and posterior calf 
down to the foot at the ankle level.  The veteran indicated 
that he had two episodes per year of flare-ups culminating in 
the January 2003 surgery.  He indicated that he was feeling 
much improved since the surgery with regard to back pain.  

Physical examination of the lumbosacral spine revealed 
essentially full range of motion with extension of zero to 30 
degrees, flexion zero to 110 degrees, rotation to the right 
and left at zero to 30 degrees, and lateral bending zero to 
30 degrees bilaterally.  Percussion on the lumbosacral spine 
failed to elicit pain.  There was some discomfort at the left 
sacroiliac (SI) joint.   The examiner noted that with regard 
to the DeLuca findings, the veteran had essentially full 
range of motion of the lumbosacral spine without pain.  There 
was no evidence of excess fatigability or weakness with 
repetitive movements or evidence of incoordination.

In light of the veteran's credible complaints of constant 
pain and occasional spasms  experienced in his back, 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were 
considered and are reflected in the current rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The objective medical evidence approximates findings 
consistent with no more than a 10 percent disability 
evaluation for intervertebral disc syndrome under the 
regulations in effect from September 26, 2003.  There has 
been no indication that the veteran's spinal stenosis has 
been productive of moderate incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  Similarly, there is no indication that the veteran's 
spinal stenosis has been productive of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.   38 C.F.R. § 4.71a (2004).  The Board 
notes that a temporary evaluation of 100 percent for spinal 
stenosis was assigned from February 14, 2003, to April 30, 
2003, based on surgical or other treatment necessitating 
convalescence.  The 10 percent rating was restored as of May 
1, 2003.  

The Board has also looked to evaluating the veteran's spinal 
stenosis under the General Rating Formula for Diseases and 
Injuries of the Spine, however; there is no objective medical 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2004).  There was also no evidence of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.

The Board has also taken into account the criteria in effect 
prior to September 26, 2003, however; there was no objective 
medical evidence of ankylosis of the lumbar spine (diagnostic 
code 5289); moderate limitation of motion of the lumbar spine 
(diagnostic code 5292); or lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (diagnostic code 
5295).  38 C.F.R. § 4.71a (2003).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
spinal stenosis and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  C6 Fracture

The veteran's superior endplate fracture of C6 with secondary 
C5-6 syndesmophyte formation, bilateral uncinate spurs at C3-
4 is currently rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.  As noted above, the rating 
criteria for evaluating disabilities of the spine were 
amended, effective from September 26, 2003.  See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).  Prior to September 26, 
2003, the veteran's C6 fracture was rated under diagnostic 
code 5290, which provides ratings for limitation of motion of 
the cervical spine as follows: 10 percent for slight 
limitation; 20 percent for moderate limitation; and 30 
percent for severe limitation.  38 C.F.R. § 4.71a (2003).  

From September 26, 2003, the veteran's C6 fracture has been 
rated as noncompensable under 5235 for vertebral fracture or 
dislocation.  A 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of height.  38 C.F.R. § 4.71a (2004).  

In the SOC issued in March 2004, the RO informed the veteran 
of the former and revised criteria for rating his C6 
fracture, and considered his claim for an increased 
evaluation pursuant to those criteria.  The Board has 
thoroughly reviewed all the evidence of record and after 
careful consideration finds that under the previous criteria 
prior to effectuation of any revised criteria, which has been 
found to be more favorable, the veteran's C6 fracture more 
closely approximates the criteria for the currently assigned 
noncompensable percent rating.  See 38 U.S.C.A § 5107(b) 
(West 2002).

In this regard, while private medical records from Kearney 
Orthopedic and Fracture Clinic indicate, the veteran's neck 
"symptoms", exceeded his back symptoms, upon VA examination 
in May 2003, the veteran was "without symptoms of the 
cervical spine."  Physical examination of the cervical spine 
in May 2003, revealed hyperextension zero to 45 degrees and 
forward flexion zero to 45 degrees.  Lateral bending to the 
right and left was zero to 45 degrees and bilateral rotation 
was zero to 80 degrees.  The cervical spine was nontender to 
percussion and palpation.  Deep tendon reflexes were equal 
bilaterally in the upper and lower extremities, as well as 
vibratory sensation and sharp-dull perception.  Grip strength 
was equal in the upper extremities and 3+/3+.  

The May 2003 VA examiner indicated the veteran had 
essentially full range of motion of the cervical spine 
without pain.  There was no evidence of fatigability, 
weakness with repetitive movements, or incoordination.   X-
rays showed superior endplate fracture of C6 with secondary 
C5-6 syndesmophyte formation and bilateral uncinate spurs at 
C3-4.  The examiner concluded there was no organic evidence 
of disability related to the cervical condition. 

In light of the veteran's credible complaints of pain in his 
cervical spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the current rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

The objective medical evidence approximates findings 
consistent with no more than a noncompensable disability 
evaluation for limitation of motion of the cervical spine 
under the regulations in effect prior to September 26, 2003.  
There has been no indication that the veteran's C6 fracture 
has been productive of slight limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  As noted 
above, the veteran had essentially full range of motion of 
the cervical spine upon VA examination in May 2003, without 
evidence of debilitating symptoms related to the C6 fracture.  
Similarly, there is no indication that the veteran's C6 
fracture has been productive of residuals of fracture of the 
vertebra without cord involvement, abnormal mobility 
requiring a neck brace (jury mast) or favorable ankylosis of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5287 (2003).  

The Board has also taken into account the criteria in effect 
from September 26, 2003, however; there was no objective 
medical evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of height.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2004).  There was 
also no evidence of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's C6 
fracture and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of assignment of an extra-schedular evaluation.  
See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.












	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for herniated nucleus 
pulposus L5-S1 is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for spinal stenosis L4-5, status post partial 
discectomy and decompression procedure, residual left 
radiculopathy L5-S1 nerve, is denied. 

Entitlement to an initial compensable rating for superior 
endplate fracture of C6 with secondary C5-6 syndesmophyte 
formation, bilateral uncinate spurs at C3-4, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


